Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 04/20/22 for App. 16798162, filed on 02/21/20.  Claims 1, 3-7, 9-13, and 15-18 are now pending and ready for examination.

Response to Amendment
The amendment received on 04/20/22 has been entered and considered in full.

Response to Arguments
35 USC 103 Rejection
The Applicant has amended claim 1 to incorporate the claim language of the now cancelled claim 2.  Therefore, the Examiner withdraws the previous rejection.  The prior art on record did not disclose nor make obvious the limitations “herein determining whether the area corresponding to the detection frame in the image is the illegal parking area through the second neural network, comprises: inputting the image to the second neural network to output a road category corresponding to each pixel of the image and obtain a correspondence between a coordinate of each pixel and the road category; obtaining the coordinate of each pixel of the image within the detection frame, and obtaining the road category of each pixel within the detection frame based on the correspondence between the coordinate of each pixel and the road category; and determining whether the area corresponding to the detection frame is the illegal parking area, based on the road category of each pixel within the detection frame and a preset rule.”


Allowable Subject Matter
Claim 1 is allowed.
The claim is allowable for the same reasons given in the non-final office action dated on 01/21/22.  Claim 2 has been cancelled and incorporated into independent claim 1.
Claims 7 and 13 are allowable for the same reasons as claim 1 as the claim limitations are essentially similar to those of claim 1 but in a different embodiment.
Claims 3-6, 9-12, 15, 17, and 18 are allowable as they depend off of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667